Title: To Benjamin Franklin from James Searle, 11 March 1781
From: Searle, James
To: Franklin, Benjamin


Paris Sunday 11 March. 1781
Mr. Searle’s Compliments wait on Doctor Franklin & requests he will be so kind as to give directions for furnishing Mr. S, with the necessary papers or passport to leave Paris as Mr. Searle means to return to Amsterdam in a very few days. Mr. S, will have pleasure in receiving any commands the Doctor may have for the Country he is going to.
 
Addressed: Son Excellence / Monsieur Franklin / Ministre Plenipotentiare des / Etats Unis d’Amerique / A / Passy
Notation: Searle 11. March 1781.
